DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for benefit under 35 U.S.C. 119 (e) based on provisional application 62/795223 filed in the United States on 22 January 2019.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the front side wall forming an opening through which an oxygen tank can extend must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites the phrase “the star lift” in lines 9 and 10.  This phrase lacks sufficient antecedent basis.  It appears Applicant intended to recite - - the stair lift - -.  Clarification is required.  Claims 2-8 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9-11 and 13 is/are rejected under 35 U.S.C. 102(1) as being anticipated by Harty (5,188,442).  Harty discloses an underseat compartment for connecting to a seat that folds from a horizontal position to a vertical position (capable of connecting to such a seat), the compartment comprising: at least one compartment bracket (30) coupled to a bottom surface (18) of the foldable seat, the compartment bracket coupled with a left rail (36) extending along the bottom surface adjacent a left side from a front sie toward a back side of the foldable seat and a right rail (36) extending along the bottom surface adjacent a right side from the front side toward the back side of the seat; a compartment (20) having a floor (25) adjacent its perimeter to a bottom portion of a front side wall (22) and opposing . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Voves et al. (4,913,264) in view of Harty et al. (5,188,442).  With respect to claim 1, Voves discloses a stair lift having a frame (18) coupled with a motorized device (see column 4, line 14) and a seat device (22), the seat device (22) having a foldable seat (26), foldable armrests (40)(42) and a seat backing (32), the foldable seat having a right side and an opposing left side, a back side and an opposing front side, the foldable seat operative to pivot along the backside from a horizontal position to a vertical position along an axis disposed below or adjacent a bottom portion of the seat backing (see Figures 1 and 2), the seat when in .
Harty teaches the use of a compartment (20) mounted on a bottom surface (18) of a seat (12).  Compartment brackets (34) are coupled to a bottom surface of the seat (12) by fasteners (38).  Each bracket (34) is coupled with a rail (36) extending long the bottom surfaces adjacent the left and right sides from the front toward the back of the seat.  The compartment (20) has a floor (25) adjacent its perimeter to a bottom portion of a front side wall (22) and an opposing backside wall (23), left (24) and opposing right (24) side walls wherein the left and right walls have a top portion with at least one flap (27) to engage with the left and right rails to support the compartment under the seat while enabling the compartment to slide under and out from under the seat; at least one stop (48) coupled to adjacent one end of the one or more brackets the stop operable to engage with the compartment to prevent the compartment from sliding out of the rails.  The seat comprises a strap (70) for securing the seat and back in a folded configuration.  The left and right rails (36) are integrally connected to the brackets (34) which configured with a ceiling (30).  The ceiling contains one or more apertures (40) through which one or more screws can be inserted.  Further comprising a locking mechanism having a rotatable plate (72) at front side wall portion (29), that engages with a detent (74) in the ceiling (30) to prevent the compartment from sliding tin the rails.
It would have been obvious to one of ordinary skill in the art to add the compartment taught by Harty to the bottom seat surface disclosed by Voves since such a modification allows for easy access of items located within the drawer for a seat user without the concert of drawer jamming (see column 1, lines 5-10).  With respect to claims 5 and 7, positioning stops at a rear edge of the ceiling and sizing the drawer to ensure that it mounts flush with the seat would be obvious matter of design choice to maximize the amount of space taken up by the drawer on the underside of the seat, thereby maximizing storage area.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Voves et al. (4,913,264) in view of Harty et al. (5,188,442) in further view of Hoffmann (2,888,099).  Voves, as modified, discloses all .

Claim(s) 12 is/are rejected under 35 U.S.C. 103 (a)(1) as being obvious over Harty (5,188,442) in view of Rees (4,790,432).  As disclosed above, Harty reveals all claimed elements with the exception of a rear edge forming a stop along the rear edge of the rail/ceiling.  Rees teaches a rail element (11) for supporting a drawer beneath a seat.  The rail has a bottom, a side and a ceiling.  A rear edge extending downward from the ceiling forms a rear stop for the drawer element.  It would have been obvious to one of ordinary skill in the art to close off the rear edge of rail element (36) with ceiling portion (30).  Such a configured provides a stable support stop that is sturdy with respect to frequent closures of the drawer.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Cheng (10,081,517) (chair lift); Gelley (8,544,944) (storage on underside of pivoting seat); Durant (chair lift with sufficient underside clearance); Lombardi (6,042,180) (foldable seat with drawer strorage).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636